      Case 3:20-cv-00085-PDW-ARS Document 23 Filed 11/16/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA
                                  EASTERN DIVISION

DAVID A. BLASI and PAULA J. BLASI, as                          )
TRUSTEES OF THE BLASI LIVING                                   )
TRUST, On behalf of themselves and                             )
a class of similarly situated persons,                         )
                                                               )
       Plaintiffs,                                             )
                                                               )
v. Lime Rock Resources Operating Company, Inc., et al.,        )      Case No: 3:20-cv-91
v. Kraken Development III LLC,                                 )      Case No: 3:20-cv-92
v. Continental Resources, Inc.,                                )      Case No: 3:20-cv-93
v. EOG Resources, Inc.,                                        )      Case No: 3:20-cv-94
v. Bruin E&P Partners, LLC, et al.,                            )      Case No: 3:20-cv-85
                                                               )
       Defendant(s).                                           )


      MEMORANDUM IN SUPPORT OF PLAINTIFFS’ POSITION REGARDING
                CERTIFICATION OF LEGAL QUESTION
             TO THE SUPREME COURT OF NORTH DAKOTA


I.     INTRODUCTION

[1]    Plaintiffs believe that although certification under N. D. R. App. P. 47 may well be

proper at some point in these cases, it is premature now. Plaintiffs position is that this court

should deny Defendants motions to dismiss as Judge Traynor did in an earlier case, allow full

discovery of all the relevant facts and decide the class certification issue to determine the extent

of the issues involved in this case. After these stages, the court can again address certification of

the question to the North Dakota Supreme Court with a fully developed factual record. Two of

the Defendants have argued at the recent status conference that certification is premature and the

other two defendants have noted that they wish to “add facts” to the record which are not in

plaintiffs’ pleadings. At the Motion to Dismiss stage, facts outside plaintiffs’ complaint are not

before this court and any insertion of facts requires discovery to test their veracity. Accordingly,


                                                  1
      Case 3:20-cv-00085-PDW-ARS Document 23 Filed 11/16/20 Page 2 of 5




Defendants’ positions support plaintiffs’ view that discovery is needed before a question should

be certified to the North Dakota Supreme Court.

[2]    Alternatively, if the court decides to submit a certified question to the North Dakota

Supreme Court at this early stage, it should submit the question and Statement of Facts and Law

as it provided to the parties on October 30, 2020. The court is impartial and has developed the

question that it thinks is appropriate. Any argument from the parties regarding how the question

should be phrased will be necessarily biased.

II.    LEGAL STANDARD

[3]    N. D. R. App. P. 47 provides a method for U.S. District Courts, among others, to seek the

guidance of the North Dakota Supreme Court on questions of law which may be determinative of

a proceeding where there is a no controlling precedent. The North Dakota Supreme Court’s

authority to answer a properly certified questions of law from a federal district court is

discretionary. Mosser v. Denberg, 2017 ND 169, 898 N.W.2d 406 (N.D. 2017). The rule

requires “a statement of all facts relevant to the question certified, showing fully the nature of the

controversy in which the question arose.” The Explanatory Note further provides, “The purpose

[of the factual statement] is to give the answering court a complete picture of the controversy so

that the answer will not be given in a vacuum.”

[4]    In Bornsen v. Pragotrade, LLC, 2011 ND 183, 804 N.W.2d 55 (N.D. 2011), Judge

Kapsner, in dissent, stated in regard to certified questions being determinative, “That, however,

is exactly what gives me concern. If the facts have been advanced to the point where the answer

to the question ‘will be determinative’, the Court should not be asked to answer questions

without the benefit of knowing those facts. Doing so exposes the judiciary to the danger of




                                                  2
        Case 3:20-cv-00085-PDW-ARS Document 23 Filed 11/16/20 Page 3 of 5




improvidently deciding issues . . . ." “[A]n undeveloped record creates risks of unintended

consequences.” Id. at 63.

[5]          The North Dakota Supreme Court held that a question without clearly settled or

ascertained facts is not within the purview of N. D. R. App. P. 47 in State v. Fahn, 52 ND 134,

202 N.W. 130, 131, stating:

             The [present] case is the same as if the questions certified had been accompanied by a
             formal stipulation of facts signed by the parties. That was the situation in Stutsman
             County v. Dakota Trust Co., 45 N. D. 451, 178 N. W. 725. In refusing to adjudicate the
             questions submitted in that case, this court said:

             “In order, therefore, that this court may exercise its appellate jurisdiction in the
             consideration of a certified question of law, it is essential that the trial court must first
             exercise its sound discretion in determining that the question of law to be certified is
             doubtful, vital, and principally determinative of the issues in the case. This is essential in
             order that cases may not be delayed, and that the question of law certified (to become the
             law of the case when determined) be not made determinative upon issues or facts not
             clearly settled or ascertained. It is further necessary that the trial court determine, settle,
             adjudicate, and certify to the formulated question of law. The question of law must be
             clearly stated, and not involve questions of fact or those of mixed law and fact, involving
             inferences of fact from particular facts stated in the certificate. It must be so distinctly
             stated that it can be answered and determined by this court without regard to other issues
             of law or of fact. Otherwise this court may be required to pass upon and determine the
             issues of law or of fact presented as original questions. In the case at bar this procedure
             has not been followed. It cannot therefore assume jurisdiction.” (Emphasis is ours.)


      III.       PLAINTIFFS POSITION

[6]          As the above legal standards make clear, a full factual record needs to accompany a

certified question to the North Dakota Supreme Court. Indeed, the vast majority of cases where

the North Dakota Supreme Court has agreed to answer certified questions from federal courts

were at the summary judgment stage and discovery had been completed. See Mosser v. Denbury

Resources, Inc. 2017 ND 169, 898 N.W.2d 406 (N.D. 2017); McKenzie County v. Hodel et al,

467 N.W.2d 701 (N.D. 1991); Target v. Automated Maintenance Services, 492 N.W.2d 899

(N.D. 1992); Hiltner v. Owners Insurance Company, 2016 ND 45, 876 N.W.2d 460 (N.D. 2016).

                                                        3
        Case 3:20-cv-00085-PDW-ARS Document 23 Filed 11/16/20 Page 4 of 5




[7]         Certifying a question in the present case prior to discovery and class certification may

lead to the type of unintended consequences and incorrect results that concerned Judge Kapsner

and the Court in Fahn (supra). In the present matter there has been absolutely no discovery.

Based on plaintiffs’ counsel’s experience in numerous other oil royalty cases, it is not anticipated

discovery will be protracted or involve particularly difficult issues, however such discovery is

necessary to provide the North Dakota Supreme Court with a sufficient factual record.

[8]         Presently, no factual record other than the allegations in plaintiffs’ complaint are subject

to review. Yet, all of the Defendants have expressed a desire to add additional “facts” to the

Certification submission. Plaintiffs have not had any opportunity to test the veracity of these yet

to be identified “facts” and it is patently unfair for defendants to submit additional untested

assertions of facts at this point, particularly when the case is at the Motion to Dismiss stage. If

after review of the parties position statements, the court is inclined to submit a certified question,

the court should not alter the proposed submission. Again, the Defendants have access to all of

the facts and the Plaintiffs are limited to the facts available to them as royalty owners. Engaging

the parties to submit proposed questions puts plaintiffs at an unfair disadvantage.

      IV.      CONCLUSION

[9]         For the above referenced reasons, plaintiffs request the Court allow discovery and class

certification to conclude before certifying any proposed question to the North Dakota Supreme

Court. Should the court decide to certify a question now, plaintiffs believe the question and facts

currently posed by the court are appropriate and modifications or additional facts outside of the

pleadings should not be allowed by any of the parties.




                                                      4
     Case 3:20-cv-00085-PDW-ARS Document 23 Filed 11/16/20 Page 5 of 5




                                                 Submitted By:

                                                 MONTGOMERY & PENDER, P.C.

                                                 /s/ Mike Montgomery
                                                 Mike Montgomery (ND# 05089)
                                                 Kyle G. Pender (ND# 06300)
                                                 5630 34th Avenue South, Suite 120
                                                 P.O. Box 9199
                                                 Fargo, ND 58104
                                                 Phone: (701) 281-8001
                                                 Direct: (701) 809-7001
                                                 Fax: (701) 281-8007
                                                 Email: mike@mplawnd.com

                                                 SHARP LAW, LLP

                                                 /s/ Rex A. Sharp
                                                 Rex A. Sharp
                                                 5301 West 75th Street
                                                 Prairie Village, KS 66208
                                                 (913) 563-6250
                                                 rsharp@midwest-law.com

                                                 Isaac L. Diel
                                                 idiel@midwest-law.com
                                                 Gregory M. Bentz
                                                 gbentz@midwest-law.com
                                                 Chuck Schimmel
                                                 Cschimmel@midwest-law.com
                                                 Financial Plaza
                                                 6900 College Blvd, Suite 285
                                                 Overland Park, KS 66210
                                                 (913) 661-9931

                                                 ATTORNEYS FOR PLAINTIFFS AND
                                                 THE PROPOSED CLASS

                              CERTIFICATE OF SERVICE

       On November 16, 2020, the foregoing document was submitted to the Court, and thereby
served by the CM/ECF system on counsel who have appeared of record in this case.

                                                 /s/ Rex A. Sharp




                                            5
